Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 08/21/2019.
Claims 1-18 are currently pending and have been examined.
Claims 1-18 are currently rejected.
Claims 19-20 have been withdrawn upon election of claims 1-18.
Applicant elected over the phone on 07/12/2022 a single species restriction of claims 2-5. The choice are reflected in the interview summary of the election as well as below in the rejection for the respective claims 2-5 below.
This action is made NON-FINAL.
Election/Restrictions
Applicant’s election without traverse of Group 1 comprising claims 1-18 in the reply filed on 06/03/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/12/2019, 03/02/2020, 07/11/2020, 08/20/2020, 02/23/2021, 03/02/2021, 04/01/2021, 05/04/2021, 05/05/2021, 06/10/2021, 07/13/2021, 09/21/2021, 09/30/2021, 11/30/2021, 01/12/2022, 01/27/2022, 03/10/2022, 04/28/2022, 06/15/2022, 06/30/2022, 07/05/2022, and 07/21/2022  are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PUB NO 2020/0312056) in view of Yuichi (JP2019040431).
Regarding claim 1:
Wang teaches:
A vehicle (fig. 1, vehicle 10), comprising: 
sensors configured to generate sensor data (Each subsystem may have, or be in operable communication with, one or more associated sensors and/or virtual sensors. For example, the air subsystem 28 includes sensors such as one or more mass airflow sensors or airflow estimators 38. The exhaust subsystem 36 includes one or more oxygen sensors 40, and the ignition subsystem 30 includes one or more current and/or voltage sensors 42. [0046]); 
control elements (the processing device 22 can be part of, or in communication with, one or more engine control units (ECU), one or more vehicle control modules, [0044]) configured to generate control signals to be applied to the vehicle in response to user interactions with the control elements (examiner notes that and engine control unit would inherently generate control signals to control the output of the engine, or any other subsystem, based on the inputs from the user via the controls.); 
electronic control units (the processing device 22 can be part of, or in communication with, one or more engine control units (ECU), one or more vehicle control modules, one or more test fleet data flight recorders, a cloud computing device, a vehicle satellite communication system and/or others. The processing device 22 communicates with and/or otherwise monitors various subsystems in the vehicle 10. [0044]) configured to provide status data in operations of the electronic control units (The processing device 22 communicates with and/or otherwise monitors various subsystems in the vehicle 10. [0044]); 
and a data storage device (The processing device 22 includes one or more processors or processing units 44 and a system memory 46. The system memory 46 may include a variety of computer system readable media. Such media can be any available media that is accessible by the processing unit 44, and may include both volatile and non-volatile media, removable and non-removable media. [0047]) configured to receive input data including the sensor data (At block 171, measurement signals from various subsystems and sensors are collected during operation of a vehicle. For example, the monitoring system 20 monitors sensor measurements from various subsystems and records the measurements as measurement data. Measurement data can be collected from the vehicle and transferred to a server or other suitable storage location, and/or can be collected from the vehicle 10 by on-board vehicle processing devices such as an ECU. [0091]), the control signals (examiner notes that a control signal would inherently need to be processed for comparison against the status data to know what the expected behavior should be.) and the status data (At block 172, the monitoring system 20 monitors the vehicle subsystems and detects if a malfunction occurs. A malfunction may be any condition of the vehicle that causes a failure, fault or sub-optimal operation. For example, the system monitors the engine subsystem and detects any misfires that occur. When the number of misfires reaches or exceeds a selected threshold number, a malfunction is identified. [0092]), 
store the input data (At block 171, measurement signals from various subsystems and sensors are collected during operation of a vehicle. For example, the monitoring system 20 monitors sensor measurements from various subsystems and records the measurements as measurement data. Measurement data can be collected from the vehicle and transferred to a server or other suitable storage location, and/or can be collected from the vehicle 10 by on-board vehicle processing devices such as an ECU. [0091]) [in a cyclic way in an input partition over time,]
generate a classification of errant behavior (Each classifier can receive measurement data from sensing devices in the vehicle 10 and determine by a classification algorithm whether the measurement data belongs to a class. For example, each classifier can determine whether measurement data belongs to a class associated with normal function of a subsystem (referred to herein as a “healthy” class), and identify the subsystem as causing or contributing to a malfunction if the measurement data does not belong to the healthy class. [0051]) based on the input data (Each classifier can receive measurement data from sensing devices in the vehicle 10 [0051]) and using an artificial neural network (In one embodiment, the monitoring system 20 utilizes artificial intelligence and/or machine learning to generate one or more classifiers. [0051]), 
and preserve (examiner is interpreting “record root causes” as preserving the data associated with a known issue for future reference to help diagnose possible future issues.) a portion of the input data associated with the classification of errant behavior (In one embodiment, the monitoring system 20 is configured to record root causes for various sets of measurement data and record the root causes for comparison to subsequent measurements and malfunction detections. For example, when a set of measurements is input to the monitoring system 20 (as a result of detecting a malfunction), a set of measurement data is input to a classifier, or subsets of the set of measurement data are input to different classifiers. The monitoring system 20 then outputs the results to a technician, who can determine the root cause of the malfunction and enter the root cause into a knowledge base or database. The system 20 then records the root cause and the faulty data into a database. If the root cause is new or more accurate, the monitoring system 20 updates the database. [0084]).
Wang does not explicitly teach, however Yuichi teaches:
store the input data in a cyclic way (The second updating unit 511 overwrites) in an input partition over time (the input layer M11), 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wang to include the teachings as taught by Yuichi “to determine an abnormality in an object apparatus in consideration of a correlation among plural parameters. [Yuichi, abstract]”. Wang teaches a vehicle system that uses a neural network to identify and classify malfunctions. Wang does not explicitly state that the first partition of the neural network is updated in a cyclical way. Yuichi rectifies this deficiency of Wang which allows the system to save on storage space by overwriting the older data.
Regarding claim 15:
generating, by sensors configured in a vehicle, sensor data (Each subsystem may have, or be in operable communication with, one or more associated sensors and/or virtual sensors. For example, the air subsystem 28 includes sensors such as one or more mass airflow sensors or airflow estimators 38. The exhaust subsystem 36 includes one or more oxygen sensors 40, and the ignition subsystem 30 includes one or more current and/or voltage sensors 42. [0046]); 
generating, by control elements configured in the vehicle (the processing device 22 can be part of, or in communication with, one or more engine control units (ECU), one or more vehicle control modules, [0044]), control signals to be applied to the vehicle in response to user interactions with the control elements (examiner notes that and engine control unit would inherently generate control signals to control the output of the engine, or any other subsystem, based on the inputs from the user via the controls.); 
generating, by electronic control units of the vehicle (he processing device 22 can be part of, or in communication with, one or more engine control units (ECU), one or more vehicle control modules, one or more test fleet data flight recorders, a cloud computing device, a vehicle satellite communication system and/or others. The processing device 22 communicates with and/or otherwise monitors various subsystems in the vehicle 10. [0044]), status data in operations of the electronic control units (The processing device 22 communicates with and/or otherwise monitors various subsystems in the vehicle 10. [0044]); 
receiving, in a data storage device (The processing device 22 includes one or more processors or processing units 44 and a system memory 46. The system memory 46 may include a variety of computer system readable media. Such media can be any available media that is accessible by the processing unit 44, and may include both volatile and non-volatile media, removable and non-removable media. [0047]), input data including the sensor data (At block 171, measurement signals from various subsystems and sensors are collected during operation of a vehicle. For example, the monitoring system 20 monitors sensor measurements from various subsystems and records the measurements as measurement data. Measurement data can be collected from the vehicle and transferred to a server or other suitable storage location, and/or can be collected from the vehicle 10 by on-board vehicle processing devices such as an ECU. [0091]), the control signals (examiner notes that a control signal would inherently need to be processed for comparison against the status data to know what the expected behavior should be.) and the status data (At block 172, the monitoring system 20 monitors the vehicle subsystems and detects if a malfunction occurs. A malfunction may be any condition of the vehicle that causes a failure, fault or sub-optimal operation. For example, the system monitors the engine subsystem and detects any misfires that occur. When the number of misfires reaches or exceeds a selected threshold number, a malfunction is identified. [0092]); 
storing the input data received over time in an input partition of the data storage device ((At block 171, measurement signals from various subsystems and sensors are collected during operation of a vehicle. For example, the monitoring system 20 monitors sensor measurements from various subsystems and records the measurements as measurement data. Measurement data can be collected from the vehicle and transferred to a server or other suitable storage location, and/or can be collected from the vehicle 10 by on-board vehicle processing devices such as an ECU. [0091])
generating, using an artificial neural network in the data storage device (In one embodiment, the monitoring system 20 utilizes artificial intelligence and/or machine learning to generate one or more classifiers. [0051]), a classification of errant behavior (Each classifier can receive measurement data from sensing devices in the vehicle 10 and determine by a classification algorithm whether the measurement data belongs to a class. For example, each classifier can determine whether measurement data belongs to a class associated with normal function of a subsystem (referred to herein as a “healthy” class), and identify the subsystem as causing or contributing to a malfunction if the measurement data does not belong to the healthy class. [0051]) based on the input data (Each classifier can receive measurement data from sensing devices in the vehicle 10 [0051]); 
Preserving (examiner is interpreting “record root causes” as preserving the data associated with a known issue for future reference to help diagnose possible future issues.) a portion of the input data associated with the classification of errant behavior (In one embodiment, the monitoring system 20 is configured to record root causes for various sets of measurement data and record the root causes for comparison to subsequent measurements and malfunction detections. For example, when a set of measurements is input to the monitoring system 20 (as a result of detecting a malfunction), a set of measurement data is input to a classifier, or subsets of the set of measurement data are input to different classifiers. The monitoring system 20 then outputs the results to a technician, who can determine the root cause of the malfunction and enter the root cause into a knowledge base or database. The system 20 then records the root cause and the faulty data into a database. If the root cause is new or more accurate, the monitoring system 20 updates the database. [0084]).
Wang does not explicitly teach, however Yuichi teaches:
storing the input data received over time in an input partition of the data storage device (the input layer M11) in a cyclic way (The second updating unit 511 overwrites); 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wang to include the teachings as taught by Yuichi “to determine an abnormality in an object apparatus in consideration of a correlation among plural parameters. [Yuichi, abstract]”. Wang teaches a vehicle system that uses a neural network to identify and classify malfunctions. Wang does not explicitly state that the first partition of the neural network is updated in a cyclical way. Yuichi rectifies this deficiency of Wang which allows the system to save on storage space by overwriting the older data.
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PUB NO 2020/0312056) in view of Yuichi (JP2019040431) in further view of Seo (US PUB NO 2016/0144866).
Regarding claim 2:
Applicant elected “a speed sensor” as part of the single species restriction of claims 2-5.
Wang in view of Yuichi teach all the limitations of claim 1 above, which this claim is dependent upon.
Wang further teaches:
wherein the sensors include [a tire temperature sensor, a temperature sensor,] a [speed] sensor (At block 171, measurement signals from various subsystems and sensors are collected during operation of a vehicle. For example, the monitoring system 20 monitors sensor measurements from various subsystems and records the measurements as measurement data. [0091]; examiner notes that while Wang does not explicitly state a speed sensor, they are a well-known part of a vehicle and the specification of Wang is non-limiting in its sensor examples.), [or a fuel level sensor, or any combination thereof].
Wang in view of Yuichi doesn’t explicitly teach, however Seo teaches:
wherein the sensors include [a tire temperature sensor, a temperature sensor,] a speed sensor (In this way, the reason why whether or not the communication state from the wheel speed sensor 200 to the engine control unit 500 is normal, is checked is that in a case where the communication state from the wheel speed sensor 200 is normal, the engine control unit 500 may receive a vehicle speed signal from the wheel speed sensor 200. [0046]), [or a fuel level sensor, or any combination thereof].
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wang in view of Yuichi to include the teachings as taught by Seo to “A vehicle speed signal adjustment verification method may include an accelerator and vehicle speed change measuring step to obtain a change of an accelerator pedal sensor and a vehicle speed change calculated by an engine control unit, a change comparing step to determine whether the change of the vehicle speed calculated by the engine control unit is within a predetermined range as compared with the change of the accelerator pedal sensor, and a vehicle speed signal changing step to change a vehicle speed signal inputted into the engine control unit, if it is determined that the change of the vehicle speed calculated by the engine control unit is not within the predetermined range as compared with the change of the accelerator pedal sensor. [Seo, abstract]”
Regarding claim 3:
Applicant elected “an engine control unit” as part of the single species restriction of claims 2-5.
Wang in view of Yuichi and Seo teach all the limitations of claim 2 above, which this claim is dependent upon.
Wang further teaches:
wherein the electronic control units include an engine control unit (It is noted that embodiments described herein may be performed in conjunction with the processing device 22, but are not so limited. For example, all or part of the monitoring and diagnostic functions described herein can be performed by one or more processing devices in the vehicle, such as an engine control unit (ECU). [0050]), [a powertrain control unit, a transmission control unit, a brake control unit, a central control unit, a central timing unit, a general electronic unit, a body control unit, a suspension control unit, or any combination thereof.]
Seo also further teaches:
wherein the electronic control units include an engine control unit (the engine control unit (ECU) [0008]), [a powertrain control unit, a transmission control unit, a brake control unit, a central control unit, a central timing unit, a general electronic unit, a body control unit, a suspension control unit, or any combination thereof.]
Regarding claim 4:
Applicant elected “an acceleration pedal” as part of the single species restriction of claims 2-5.
Wang in view of Yuichi and Seo teach all the limitations of claim 3 above, which this claim is dependent upon.
Wang further teaches:
wherein the control elements include [a steering wheel,] an acceleration pedal (throttle position (TPS) [0054]; examiner notes that a throttle position sensor inherently requires a throttle (acceleration) pedal.), [a brake pedal, a dial, a push button, a touch screen, a touch button, a voice-based user interface, or any combination thereof.]
Seo also further teaches:
wherein the control elements include [a steering wheel,] an acceleration pedal (an accelerator pedal sensor [0004]), [a brake pedal, a dial, a push button, a touch screen, a touch button, a voice-based user interface, or any combination thereof.]
Regarding claim 5:
Applicant elected “a speed of the vehicle traveling on a roadway” as part of the single species restriction of claims 2-5.
Wang in view of Yuichi and Seo teach all the limitations of claim 4 above, which this claim is dependent upon.
Seo further teaches:
wherein the input data includes vehicle operating parameters, including a speed of the vehicle traveling on a roadway (the engine control unit receives the vehicle speed signal of the vehicle speed sensor from the vehicle speed sensor through the digital input unit of the engine control unit. [0025]), [a location of the vehicle, a window opening setting, a setting of a moonroof or sunroof of the vehicle, or a setting of a convertible top of the vehicle, or any combination thereof.]
Regarding claim 6:
Wang in view of Yuichi and Seo teach all the limitations of claim 5 above, which this claim is dependent upon.
Yuichi further teaches:
wherein the data storage device includes a model namespace (“normal determination model storage unit 506” [mid]; “type determination model storage unit 507”[mid]) configured to store model data of the artificial neural network (The normal determination model storage unit 506 stores a normal determination model that is a neural network or a deep learning model having an input layer, an intermediate layer, and an output layer. [mid]; The type determination model storage unit 507 stores a type determination model that is a neural network or a deep learning model having an input layer, an intermediate layer, and an output layer. The weighting coefficient and activation function of each node of the input layer and intermediate layer of the type determination model are equal to the weighting coefficient and activation function of each node of the input layer and intermediate layer of the normal determination model. [mid]) and a neural network accelerator (“The type identification unit 513” [mid]) configured to compute the classification of errant behavior (The type identification unit 513 identifies the type of abnormality of the target device 10 based on the probability for each type of abnormality output by the type determination model when the normality determination unit 512 determines that the target device 10 is abnormal. To do. For example, the type specifying unit 513 may specify the type of abnormality having the highest probability as the type of abnormality that may occur in the target device 10, or specify the type of abnormality whose probability is greater than or equal to a predetermined threshold as the target device 10. May be specified as a type of abnormality that may occur. [mid]) using the input data (The abnormality determination device 40 executes the abnormality determination process shown in FIG. 12 at each timing related to a predetermined cycle. First, the parameter acquisition unit 501 of the abnormality determination device 40 acquires values of a plurality of parameters related to the target device 10 from the control device 20 and the measurement device 30 (step S251). [mid]) and the model data (Next, the normality determination unit 512 inputs the value of the parameter obtained in step S251 to step S253 to the normality determination model M1 stored in the normality determination model storage unit 506 (step S254). Thus, the normality determination model M1 outputs information used for determining whether the target device 10 is abnormal. The normality determination unit 512 determines whether or not there is an abnormality in the target device 10 based on information used to determine whether or not the target device 10 is abnormal (step S255). [mid]).
Regarding claim 7:
Wang in view of Yuichi and Seo teach all the limitations of claim 6 above, which this claim is dependent upon.
Yuichi further teaches:
wherein the artificial neural network is further configured to generate a severity score (When the information output from the normal determination model is a value related to the reference line, the distance between the input parameter value and the output value is obtained, and it is determined whether the distance exceeds a predetermined range. The presence or absence of abnormality of the target device 10 can be determined. When the normal determination model is an auto encoder, the information output from the normal determination model is a value related to the reference line. [mid]; examiner notes that the deviation from the reference line indicates the severity of the abnormality, of which there is a threshold level.) for the classification of errant behavior (The presence or absence of abnormality of the target device 10 can be determined. [mid]).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PUB NO 2020/0312056) in view of Yuichi (JP2019040431) and Seo (US PUB NO 2016/0144866) in further view of Zhang (US PAT NO 10,457,294).
Regarding claim 8:
Wang in view of Yuichi and Seo teach all the limitations of claim 7 above, which this claim is dependent upon.
Wang in view of Yuichi and Seo do not explicitly teach, however Zhang teaches:
an advanced driver assistance system (a neural network based safety monitoring system for autonomous driving vehicles (ADVs). [col 1, lines 9-11]); 
wherein the input data includes operating parameters of the advanced driver assistance system (FIG. 6 is a block diagram illustrating an example of a neural network for a safety monitoring system according to one embodiment. Referring to FIG. 6, in one embodiment, neural network model 600 (e.g., a machine learning model for safety monitoring system 308) can detect an alarm condition based on input data (e.g., sensor, vehicle status, and/or HD map, etc.) [col 8, lines 62-67]; examiner notes that vehicle status can include data about the operation of the advanced driver assistance system.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wang in view of Yuichi and Seo to include the teachings as taught by Zhang for “determining whether to alert a user to intervene the ADS based on the extracted features using the machine learning model [Zhang, abstract]” which creates a safer driving system for the user.
Regarding claim 9:
Wang in view of Yuichi, Seo, and Zhang teach all the limitations of claim 8 above, which this claim is dependent upon.
Zhang further teaches:
wherein the vehicle is configured to transfer control of the vehicle from the advanced driver assistance system to an occupant of the vehicle (At block 705, processing logic alerts the user to intervene the ADS of the ADV based on the generated safety alarm. [col 10, lines 30-31]) when the severity score is above a threshold (At block 703, processing logic determines whether to alert a user to intervene the ADS based on the extracted features using the machine learning model. At block 704, processing logic generates a safety alarm based on the determining whether to alert the user to intervene the ADS. [col 10, lines 25-29]; examiner notes that there is inherently a threshold value that triggers the alerts and handover.).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PUB NO 2020/0312056) in view of Yuichi (JP2019040431), Seo (US PUB NO 2016/0144866), and Zhang (US PAT NO 10,457,294) in further view of Ricci (US PUB NO 2013/0204484).
Regarding claim 10:
Wang in view of Yuichi, Seo, and Zhang teach all the limitations of claim 9 above, which this claim is dependent upon.
Wang in view of Yuichi, Seo, and Zhang do not explicitly teach, however Ricci teaches:
wherein the vehicle is configured to selectively limit a speed of the vehicle (For example, a speed limiter may limit the speed of the vehicle to a minimal speed so that the vehicle can be bought to a safe stop subsequently but cannot operate effectively. After the vehicle is brought to a stop, general shut-down that disables all components of the vehicle may be performed. [0200]) or disable the vehicle (If critical subsystems are unavailable, step 610 performs general vehicle stand-by. In one configuration, general vehicle stand-by disables all components of the vehicle rendering the vehicle unusable. [0200]) based on the severity score for the classification of errant behavior (In step 601, the method confirms if any critical subsystem would be unavailable. As discussed above, a critical subsystem may be unavailable because it did not pass the health check, because it was disabled by the driver or a third party, or because some automated condition has been met. [0199]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wang in view of Yuichi, Seo, and Zhang to include the teachings as taught by Ricci because “a sudden shut-down of the vehicle while operating on the road may be hazardous to both the driver of the vehicle and other vehicle on the road. [Ricci, 0200]” and “general vehicle stand-by performs a shut-down of non-critical systems while placing a limit on critical system designed to bring the vehicle to stop. For example, a speed limiter may limit the speed of the vehicle to a minimal speed so that the vehicle can be bought to a safe stop subsequently but cannot operate effectively. After the vehicle is brought to a stop, general shut-down that disables all components of the vehicle may be performed. [Ricci, 0200]”. This allows the vehicle to be stopped and locked regardless of its status when the issue is detected.
Regarding claim 11:
Wang in view of Yuichi, Seo, Zhang, and Ricci teach all the limitations of claim 10 above, which this claim is dependent upon.
Zhang further teaches:
an infotainment system (Safety alarm generator module 407 can generate the safety alarm alert and safety alarm alert module 409 can activate the safety alarm alert via sound, motion, vibration, and/or visual cues, to alert a driver of the ADV to take over the ADS of the ADV, e.g., to place their hands on the driving wheel and their foot on the gas or brake pedal. [col 8, lines 34-40]) configured to generate a warning or alert signal (fig. 7, step 704 and 705) in response to the classification of errant behavior (fig. 7, step 703).
Regarding claim 12:
Wang in view of Yuichi, Seo, Zhang, and Ricci teach all the limitations of claim 11 above, which this claim is dependent upon.
Wang further teaches:
wherein the data storage device is configured to identify the portion of the input data associated with the classification of errant behavior (At block 181, if a failure mode was found, measurement data associated with the classifier or classifiers that output fault signals is cross-checked with a root cause database to determine whether similar measurement data was previously recorded and associated with a root cause. If not, at block 182, a new root cause is recorded, which can be used in subsequent diagnostics and/or used to train one or more classifiers. [0097]) based on a time period prior the classification of errant behavior, or a time period following the classification of errant behavior, or any combination thereof (Wang teaches identifying and recording the data when an errant behavior is identified. Wang does not specifically state how much data or the bounds of when that data is gathered. However the examiner believes that the time period prior to the identification and after identification of the errant behavior would be down to routine optimization. Since data is taken over time it must necessarily be taken from at least a time period before or after the incident and can include both. The optimization of that time period would come down to the balance of desired amount of data and storage space to save that data to which would have been obvious to one having ordinary skill in the art at the time of filing.).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PUB NO 2020/0312056) in view of Yuichi (JP2019040431), Seo (US PUB NO 2016/0144866), Zhang (US PAT NO 10,457,294), and Ricci (US PUB NO 2013/0204484) in further view of Rudelic (US PUB NO 2006/0069849).
Regarding claim 13:
Wang in view of Yuichi, Seo, Zhang, and Ricci teach all the limitations of claim 12 above, which this claim is dependent upon.
Wang further teaches:
associated with the classification of errant behavior (At block 181, if a failure mode was found, measurement data associated with the classifier or classifiers that output fault signals is cross-checked with a root cause database to determine whether similar measurement data was previously recorded and associated with a root cause. If not, at block 182, a new root cause is recorded, which can be used in subsequent diagnostics and/or used to train one or more classifiers. [0097]).
Wang in view of Yuichi, Seo, Zhang, and Ricci do not explicitly teach, however Rudelic teaches:
wherein the data storage device is configured to change an address map to swap (By swapping the physical addresses of blocks 131 and 134 as part of the code update operation to update code stored in block 131, this may reduce the amount of time to update code as perceived by components or code external to memory 120. [0044]), out of the input partition (fig. 3, mapped block 131), memory units storing the portion of the input data (fig. 3, memory 120 & blocks 131-139) [associated with the classification of errant behavior] (although Rudelic is not specifically used for this specific type of data, the process of Rudelic can be applied to any data.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wang in view of Yuichi, Seo, Zhang, and Ricci to include the teachings as taught by Rudelic because “In some flash memories, the erasing of a block of memory may take about one second. By using a swapping operation to swap physical addresses assigned to memory blocks as part of an operation to update information in a block of memory 120, this may improve performance of a system since the system may proceed to execute code stored in memory 120 immediately after the swap operation is completed. In some embodiments, the time to complete steps 210, 220, 230, and 240 may be about 100 microseconds or less. Accordingly, in these systems, the time between initiating a code update operation to when the new code is ready to be executed or accessed from memory 120 may be about 100 microseconds or less. In other systems that do not use a swapping operation as disclosed herein, the time between initiating a code update operation to when the new code is ready to be executed or accessed from memory 120 may be about second. [Rudelic, 0044]”. This results in a quicker and more efficient system.
Regarding claim 14:
Wang in view of Yuichi, Seo, Zhang, Ricci, and Rudelic teach all the limitations of claim 13 above, which this claim is dependent upon.
Wang further teaches:
transmitting the portion of the input data associated with the classification of errant behavior to a server (At block 171, measurement signals from various subsystems and sensors are collected during operation of a vehicle. For example, the monitoring system 20 monitors sensor measurements from various subsystems and records the measurements as measurement data. Measurement data can be collected from the vehicle and transferred to a server or other suitable storage location, and/or can be collected from the vehicle 10 by on-board vehicle processing devices such as an ECU. Measurement data can be transferred to the monitoring system 20 via any suitable means, such as cellular communication to a network or cloud. [0091]), in response to the classification of errant behavior (At block 181, if a failure mode was found, measurement data associated with the classifier or classifiers that output fault signals is cross-checked with a root cause database to determine whether similar measurement data was previously recorded and associated with a root cause. If not, at block 182, a new root cause is recorded, which can be used in subsequent diagnostics and/or used to train one or more classifiers. [0097]).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PUB NO 2020/0312056) in view of Yuichi (JP2019040431) in further view of Pfeiffer (US PUB NO 2021/0056323).
Regarding claim 16:
Wang in view of Yuichi teach all the limitations of claim 15 above, which this claim is dependent upon.
Wang further teaches:
and the method further comprises: training (Each classifier is trained [0038]), in the vehicle (the training data can include … prior measurement data from the vehicle 10 [0052]), the artificial neural network to recognize normal patterns in input data received in the data storage device using input data received in the data storage device during a time period in which a behavior of the vehicle is predetermined to be normal (Each classifier is trained with training data associated with a given class, and a subset of measurement data is input to the classifier to determine whether the subset of the measurement data (or at least a significant amount of the subset) belongs to one or more classes. For example, a one-class classifier is trained with pre-existing measurement data or other known data related to a vehicle subsystem (referred to as training data) to establish ranges of data values belonging to a “healthy” class. [0038]).
Pfeiffer also teaches:
and the method further comprises: training (the classifier module comprises an artificial intelligence module, a computer vision module, and/or a statistical classifier module, that is trainable [0014]), [in the vehicle], the artificial neural network to recognize normal patterns in input data received in the data storage device (that is trainable, and/or has been trained, using learning samples of input information and corresponding learning samples of desired classification results. [0014]) using input data received in the data storage device during a time period in which a behavior of the vehicle is predetermined to be normal (using learning samples of input information and corresponding learning samples of desired classification results. [0014]; the classifier module may already carry an official certification for use in public traffic [0014]).
Wang in view of Yuichi does not explicitly teach, however Pfeiffer teaches:
wherein the artificial neural network includes a spiking neural network (the artificial intelligence module comprises a spiking neural network that is configured to directly receive a stream of identified events as input. [0015]); 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Wang in view of Yuichi to include the teachings as taught by Pfeiffer because “the artificial intelligence module comprises a spiking neural network that is configured to directly receive a stream of identified events as input. This further speeds up the classification because the stream of events may be sufficient for a classification already before the next image frame is delivered by the vision sensor. Also, the representation of a secondary object as a sequence of events may be a highly compressed data set compared with a representation as image information. [Pfeiffer, 0015]”.
Regarding claim 17:
Wang in view of Yuichi and Pfeiffer teach all the limitations of claim 16 above, which this claim is dependent upon.
Wang further teaches:
selecting the time period based on an operating condition of the vehicle (As discussed further below, a class can be established by training the classifier using selected features as training data. The training data may be, for example, data selected from the most relevant sensor measurements, virtual sensor values, or model parameters. The training data is data previously collected from measurements taken during normal vehicle operation and/or known information related to abnormal operation of vehicles associated with known failure modes. For example, the training data can include simulation and/or prior measurement data from the vehicle 10 and/or from similar vehicles and/or other vehicles with similar subsystems. In one embodiment, each classifier uses a support vector machine (SVM). [0052]).
Regarding claim 18:
Wang in view of Yuichi and Pfeiffer teach all the limitations of claim 17 above, which this claim is dependent upon.
Wang further teaches:
wherein the operating condition includes a roadway on which the vehicle is traveling (As discussed further below, a class can be established by training the classifier using selected features as training data. The training data may be, for example, data selected from the most relevant sensor measurements, virtual sensor values, or model parameters. The training data is data previously collected from measurements taken during normal vehicle operation and/or known information related to abnormal operation of vehicles associated with known failure modes. For example, the training data can include simulation and/or prior measurement data from the vehicle 10 and/or from similar vehicles and/or other vehicles with similar subsystems. In one embodiment, each classifier uses a support vector machine (SVM). [0052]; examiner notes that “normal vehicle operation” would be when a vehicle is travelling on a roadway), or an identity of a driver of the vehicle (the examiner is taking the alternative route through this limitation), or any combination therein (the examiner is taking the alternative route through this limitation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kovac (DE102015116262) discloses a method for operating a drive system (1) with a drive motor (2) for a motor vehicle, comprising the following steps: - performing acceleration monitoring of the motor vehicle; - change (S4) to an alternative monitoring, - if a signal relevant for the acceleration monitoring, for which a substitute signal is present, does not exist or has failed, and - if a driver request is given, which is below a predetermined threshold (S5), and / or a braking request is specified.
Gonzalez (US PUB NO 2019/0135300) discloses obtaining first sensor data from a first sensor and second sensor data from a second sensor, the first sensor of a first sensor type different than a second sensor type of the second sensor; generating first encoded sensor data based on the first sensor data and second encoded sensor data based on the second sensor data; generating a contextual fused sensor data representation of the first and second sensor data based on the first and second encoded sensor data; generating first and second reconstructed sensor data based on the contextual fused sensor data representation; determining a deviation estimation based on the first and second reconstructed sensor data, the deviation estimation representative of a deviation between: (a) the first reconstructed sensor data, and (b) the first sensor data; and detecting an anomaly in the deviation estimation, the anomaly indicative of an error associated with the first sensor.
Bansal (US PUB NO 2018/0237029) discloses a system and method for early detection of vehicle parts failure are disclosed. The method includes identifying discriminative rules from unstructured and structured data corresponding to subsystems of a vehicle. Causal parts categories are mapped to the subsystems based on the discriminative rules to obtain a plurality of causal part-subsystem pairs. The causal part categories are representative of vehicle parts responsible for failure of corresponding subsystems. Scores are assigned to the causal part-subsystem pairs based on an occurrence of causal part categories to a corresponding subsystem within a source. An emerging issue score is computed based on the scores, a corresponding weightage associated with the sources of the causal part category, and an extent of coverage of the each causal part in each of the plurality of causal part-subsystem pairs. The emerging issue score is compared with the threshold vehicle part failure score to identify causal part categories associated with vehicle parts failure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665

/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665